Citation Nr: 1033294	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-09 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation on the basis of the 
need for the regular aid and attendance of another person, or at 
the housebound rate.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from July 1953 to June 1955, and 
from April 1956 to June 1984.  His many awards and decorations 
include the Silver Star medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran contends that his service-connected disorders render 
him so helpless as to be in need of the regular aid and 
attendance of another person, or otherwise entitle him to 
benefits at the housebound rate.  

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability requires 
aid (this does not include adjustment of appliances that persons 
without any such disability would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 
inability to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a) (2009). 

The report of a September 2007 Examination for Housebound Status 
or Permanent Need for Regular Aid and Attendance completed by M. 
Bassani, M.D. notes that the Veteran presented unaccompanied to 
the examination.  He was able to ambulate with the aid of a cane, 
and also had a front-wheeled walker and leg braces.  He was able 
to walk 50 yards without the assistance of another person.  Dr. 
Bassani noted that the Veteran had an unlimited capacity for 
leaving the house, and concluded that the Veteran does not 
require daily skilled services.  

In an unsigned statement received in November 2007, a VA nurse 
indicated that the Veteran requires assistance with certain 
activities.  In a January 2008 statement, she indicated that the 
Veteran had been evaluated in October and November 2007, and 
found to require assistance with his activities of daily living 
and independent activities of daily living.  She noted that he 
was recently hospitalized for a right leg fracture, and now 
required aid and attendance.  In a February 2008 statement, the 
nurse noted that the Veteran's disorders had increased in 
severity to the point where he now required assistance with all 
activities of daily living, and was not able to leave his home 
without assistance. 

In connection with the instant claim, the Veteran attended a VA 
examination in October 2008.  He was accompanied by his spouse.  
The Veteran was noted to use an electric cart and a cane for 
mobilization.  The examiner determined that he was not 
permanently bedridden.  The examiner indicated that the veteran 
was capable of managing his benefit payments, and had the 
capacity to protect himself from the hazards and dangers of daily 
environment, although with some difficulty.  The Veteran reported 
that at home, he used a chair with rollers to sit on and 
"scoot" through the house, using his cane for assistance.  He 
also used an electric wheelchair, but was dependent on his spouse 
to answer the door, shop, do yard maintenance, cook, and clean.  
He explained that he usually stayed home, leaving the house only 
for doctor appointments.  

Physical examination showed truncal obesity with atrophy of the 
upper and lower extremities.  The Veteran was in good nutrition.  
He walked with a wide-stanced gait using a cane.  The Veteran was 
able to walk at least 10 feet without assistance, and otherwise 
used an electric scooter.  The examiner noted that the limitation 
of motion in the lower extremities restricted activity, and 
concluded, without explanation, that the Veteran was eligible for 
aid and attendance and housebound status as he "is unable to 
care for himself in this current environment."  

The September 2007 statement by Dr. Bassani and the statements by 
the VA nurse suggest that the Veteran's physical state underwent 
a clear deterioration following the November 2007 right leg 
fracture.  It is unclear whether the deterioration was permanent, 
however, given that the nurse's last statement was offered in 
February 2008.  The findings on VA examination appear to suggest 
that the Veteran did regain a measure of mobility.

Although the October 2008 examiner concluded that the Veteran was 
in need of the aid and attendance of another person, his opinion 
is notably at odds with his own findings on examination.  In this 
regard he specifically indicated that the Veteran was mobile to 
an extent, but nevertheless had to rely on his spouse for chores.  
He specifically noted that the Veteran was capable of protecting 
himself from the hazards and dangers of daily environment, but 
nevertheless concluded that he required aid and attendance.

In light of the inconsistencies in the October 2008 examination 
report, the Board finds that further VA examination of the 
Veteran is required.  This is particularly true given that the 
last VA treatment records on file are dated in December 2007, and 
show that he was still recovering from his leg fracture at that 
time. 

Turning to the claim for special monthly compensation at the 
housebound rate, to establish entitlement under 38 U.S.C.A.§ 
1114(s), the evidence must show that a veteran has a single 
service-connected disability evaluated as 100 percent disabling 
and an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate and 
distinct from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or, 
the veteran has a single service-connected disability evaluated 
as 100 percent disabling and due solely to service-connected 
disability or disabilities, the veteran is permanently and 
substantially confined to his or her immediate premises.  38 
C.F.R. § 3.350(i) (2009). 

The record shows that service connection is currently in effect 
for several disabilities, one of which is rated as 70 percent 
disabling, and the remainder rated as 40 percent or less 
disabling.  The combined disability rating for the service-
connected disorders is 100 percent.  The Board notes that, prior 
to September 2007, the combined rating for the Veteran's service-
connected disorders was less than 100 percent, and he was instead 
assigned a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
effective from May 1995.  In September 2007, the RO granted 
service connection for posttraumatic stress disorder, assigning a 
70 percent rating therefor, resulting in a combined schedular 
disability rating of 100 percent, effective August 30, 2006.  In 
the same rating action, the RO discontinued the award of TDIU, 
effective the same date.

In VAOPGCPREC 6-99, VA's General Counsel determined that, because 
both a 100 percent disability schedular rating and a total 
disability rating awarded pursuant to 38 C.F.R. § 4.16(a) reflect 
unemployability, a determination that that individual is 
unemployable as a result of service-connected disability under 38 
C.F.R. 
§ 4.16(a) is unnecessary to adequately compensate the individual 
and is superfluous.  In Bradley v. Peake, 22 Vet. App. 280 
(2008), however, the Court concluded that a separate award of a 
TDIU predicated on a single disability may form the basis for an 
award of special monthly compensation.  As it applies to this 
case, if the Veteran is entitled to an award of a TDIU, depending 
on the disability(ies) on which it is predicated, that award may 
suffice as the single service-connected disability evaluated as 
100 percent disabling required for special monthly compensation 
at the housebound rate.  Given that the RO previously awarded the 
Veteran a TDIU based on disabilities other than PTSD, the Board 
finds that the RO should consider in the first instance whether a 
TDIU should be granted, or perhaps reinstated.
 



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After accomplishing any necessary 
procedural and evidentiary development, 
adjudicate the issue of entitlement to a 
total disability rating based on individual 
unemployability due to service-connected 
disabilities. 

2.  Contact the Veteran and request that he 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, who 
may possess additional records pertinent to 
his claim for special monthly compensation 
for the period since December 2007.  When 
the requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

3.  Then, schedule the Veteran for a VA 
examination, preferably by an examiner who 
has not previously examined the Veteran, to 
specifically address whether his service-
connected disorders result in the need for 
the regular aid and attendance of another 
person.  All necessary tests and studies 
should be accomplished.  The claims folders 
should be made available to the examiner 
for review.  The examiner should also offer  
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's service-
connected disabilities preclude his ability 
to dress or undress himself; to keep 
himself ordinarily clean and presentable; 
to feed himself; to frequently adjust any 
special prosthetic or orthopedic 
appliances; to attend to the wants of 
nature, or whether the service-connected 
disabilities otherwise result in the need 
for assistance on a  regular basis to 
protect the Veteran from hazards or dangers 
incident to his daily environment.  The 
examiner should also indicate whether the 
service-connected disorders render the 
Veteran permanently and substantially 
confined to his immediate premises.  The 
rationale for any opinion offered should be 
fully explained.

4.  The RO should then prepare a new rating 
decision and readjudicate the issue of 
entitlement to special monthly compensation 
based on the need for the regular aid and 
attendance of another person, or at the 
housebound rate.  If the benefits sought on 
appeal are not granted in full the RO must 
issue a supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

